Case: 21-51114     Document: 00516304628         Page: 1     Date Filed: 05/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 21-51114                         May 3, 2022
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Victor Manuel Duarte-Munoz,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-359-1


   Before Clement, Haynes, and Higginson, Circuit Judges.
   Per Curiam:*
          Victor Manuel Duarte-Munoz appeals his conviction and sentence for
   illegal reentry in violation of 8 U.S.C. § 1326(a) and (b)(2), contending that
   the enhancement of his sentence pursuant to § 1326(b) is unconstitutional
   because the fact of a prior conviction was not charged and proved beyond a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51114      Document: 00516304628          Page: 2   Date Filed: 05/03/2022




                                    No. 21-51114


   reasonable doubt.     He has filed an unopposed motion for summary
   disposition and a letter brief explaining that he raises this issue only to
   preserve it for further review and correctly conceding that it is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019).
          Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Duarte-Munoz’s motion is
   GRANTED, and the judgment of the district court is AFFIRMED.




                                         2